                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Jacam Chemical Company, 2013, LLC,          )
                                            )
               Plaintiff,                   )
                                            )       PROTECTIVE ORDER
       vs.                                  )
                                            )
Arthur H. Shepard Jr. and Geo Chemicals,    )
LLC,                                        )       Case No. 1:19-cv-093
                                            )
               Defendants.                  )


       On July 10, 2019, the plaintiff and defendants Arthur H. Shepard Jr. and Geo Chemicals,

LLC (hereafter referred to collectively as “the Parties”) filed what the court construes as a

stipulation for a protective order. The court ADOPTS the stipulation (Doc. No. 38) and enters the

following Protective Order:

       1.    Scope. All documents and materials produced in the course of discovery of this

       case, including responses to discovery requests, all deposition testimony and exhibits, and

       information derived directly therefrom (hereinafter collectively “documents”), are subject

       to this Order concerning Confidential Information as set forth below. The Parties’ Joint

       Protocol for Forensic Examination of Computers, Laptops and Other Electronic Devices,

       including any amendment, is incorporated into and made part of this Protective Order by

       reference when filed. If a joint protocol is not filed, any Order of the Court providing a

       protocol for forensic examination of computers, laptops and other electronic devices is

       incorporated into and made a part of this Protective Order by reference. The protection

       conferred by this Order also applies to (1) any information copied or extracted from any

       Confidential Information; (2) all copies, excerpts, summaries, or compilations of

                                                1
Confidential Information; and (3) any testimony, conversations, or presentations by parties

or their counsel that might reveal Confidential Information.

2. Definition of Confidential. Documents may be designated as “CONFIDENTIAL”

when the information contains personnel files, compensation or payroll data, client lists,

customer lists, sales data, financial and business planning strategy, trade secrets, proprietary

business information, customer information, pricing data, other commercially sensitive non-

public information, or other confidential information the public disclosure of which would

prejudice a party, or a non-party.

3. Definition of Confidential – Attorney Eyes Only. Documents may be designated as

“CONFIDENTIAL – ATTORNEY EYES ONLY” when the information produced is so

sensitive that it is likely, if disclosed to the opposing party, to substantially compromise the

competitive position of the producing party or a non-party.

4. Definition of Confidential Information. As used in this Order, “Confidential

Information” is defined as information that has been previously maintained in a confidential

manner and is any type or classification of information that is designated as

“CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEY EYES ONLY” by the supplying

party, and reasonably believed to be subject to protection under N.D.C.C. Ch. 47-25.1, et.

seq., or other statute or agreement, practice or otherwise, whether revealed during a

deposition, in a document, in an interrogatory answer, or otherwise. In designating

information as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEY EYES ONLY,”

the supplying party will make such designation only as to that information that party in good

faith believes to be Confidential Information. Information or documents that are available


                                           2
to the public may not be designated as Confidential Information.

5. Form and Timing of Designation. The producing party may designate documents as

containing Confidential Information and therefore subject to protection under this Order by

marking or placing the words “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEY

EYES ONLY” (hereinafter “the marking”) on the document and on all copies in a manner

that will not interfere with the legibility of the document. As used in this Order, “copies”

includes electronic images, duplicates, extracts, summaries or descriptions that contain the

Confidential Information. The marking will be applied prior to or at the time the documents

are produced or disclosed. Applying the marking to a document does not mean that the

document has any status or protection by statute, agreement or otherwise except to the extent

and for the purposes of this Order. Copies that are made of any designated documents must

also bear the marking, except that indices, electronic databases, or lists of documents that

do not contain substantial portions or images of the text of marked documents and do not

otherwise disclose the substance of the Confidential Information are not required to be

marked. By marking a designated document as confidential, the designating attorney or party

appearing pro se thereby certifies that the document contains Confidential Information as

defined in this Order.

6. Inadvertent Failure to Designate. Inadvertent failure to designate any document or

material as containing Confidential Information will not constitute a waiver of an otherwise

valid claim of confidentiality pursuant to this Order, so long as a claim of confidentiality is

asserted within ten days after discovery of the inadvertent failure.

7. Depositions. Deposition testimony will be deemed confidential only if designated as such


                                          3
when the deposition is taken or within a reasonable time period after receipt of the

deposition transcript. Such designation must be specific as to the portions of the transcript

and/or any exhibits to be protected.

8. Protection of Confidential Material.

       (a) General Protections. Designated Confidential Information must be used or

       disclosed by the receiving parties solely for purposes of prosecuting or defending this

       lawsuit, including any appeals. The Parties agree that Jacam Chemical Company

       2013, LLC and GeoChemicals, LLC may use Designated Confidential Information

       produced in this action for purposes of prosecuting or defending the lawsuit styled

       Jacam Chemical Company 2013 v. William Kainz. and Geo Chemicals, LLC, Case

       No. 2019-CV-000021 pending in the Twentieth Judicial District Court, Rice County,

       Kansas and any appeals (the “Kansas action”), but it shall be treated as Designated

       Confidential Information under the Agreed Protective Order entered in the Kansas

       action.

       (b) Who May View Designated Confidential Information. Except with the prior

       written consent of the producing party or prior order of the court, documents

       designated as “CONFIDENTIAL – ATTORNEY EYES ONLY” may only be

       disclosed by the receiving parties to the following persons:

                 (1) Counsel for the parties, employees and agents of counsel, and in house

                 counsel for the receiving party;

                 (2) The court, court personnel, and members of the jury;

                 (3) Court reporters, recorders, and videographers engaged for depositions;


                                           4
       (4) Any mediator appointed by the court or jointly selected by the parties;

       (5) Any expert witness, outside consultant, or investigator used in connection

       with this litigation, but only after such persons have completed the

       certification contained in Attachment A, Acknowledgment and Agreement

       to be Bound;

       (6) The author, owner, prior recipient, or person or entity that generated the

       Confidential Information (not including a person who only received the

       Confidential Information in the course of the litigation); and

       (7) Independent providers of document reproduction, electronic discovery,

       or other litigation services retained or employed specifically in connection

       with this litigation.

Except with the prior written consent of the producing party or prior order of the

court, other documents designated as “CONFIDENTIAL” may only be disclosed by

the receiving parties to any individual that may receive information designated

“CONFIDENTIAL – ATTORNEY EYES ONLY” as listed above, and the following

additional persons:

       (1) The parties to this litigation, including any employees, agents, and

       representatives of the parties;

       (2) Any potential, anticipated or actual fact witness and his or her counsel,

       but only to the extent that the receiving party and/or its counsel, believe, in

       good faith, that the Confidential Information will assist the witness in

       recalling, relating, or explaining facts or in testifying, and only after such


                                 5
        persons have completed the certification contained in Attachment A. (If such

        a potential, anticipated or actual fact witness and/or his or her counsel refuse

        to sign the certification, the Confidential Information may nevertheless be

        disclosed to that person and his or her counsel, if reasonable care is taken by

        the receiving party to minimize the extent of the disclosure, to insure no copy

        of the Confidential Information is retained by such person or his or her

        counsel, and to record the identity and contact information for such witness

        and his or her counsel);

        (3) Other persons only upon consent of the producing party and on such

        conditions as the parties may agree.

If any information designated as “CONFIDENTIAL – ATTORNEY EYES ONLY”

is used as an exhibit at or discussed during a deposition, hearing or trial, any persons

in attendance at the deposition, hearing or trial who are not entitled to receive

information designated as “CONFIDENTIAL – ATTORNEYS EYES ONLY” under

this Section 8(b) shall leave the deposition, hearing or trial during discussion of the

information designated as “CONFIDENTIAL – ATTORNEYS EYES ONLY” , and

that portion of the transcript shall be sealed and designated as “CONFIDENTIAL –

ATTORNEYS’ EYES ONLY.”

(c) Control of Documents. The parties must take reasonable efforts to prevent

unauthorized or inadvertent disclosure of documents designated as containing

Confidential Information pursuant to the terms of this Order. Counsel for each

receiving party must maintain a signed copy of the Attachment A, Acknowledgment


                                   6
       and Agreement to be Bound, form required for disclosure of designated Confidential

       Information to that individual, if required under      paragraph 8(b).

9. Filing of Confidential Information. In the event a receiving party seeks to file any

document containing Confidential Information subject to protection under this Order with

the court, that receiving party must take appropriate action to insure that the document

receives proper protection from public disclosure including: (a) filing a redacted document

with the consent of the producing party; (b) where appropriate (e.g., in relation to discovery

and evidentiary motions), submitting the document solely for in camera review; or (c) when

the preceding measures are inadequate, seeking permission to file the document under seal

by filing a motion for leave to file under seal. Nothing in this Order will be construed as a

prior directive to allow any document to be filed under seal. The parties understand that the

requested documents may be filed under seal only with the permission of the court after

proper motion. If the motion is granted and the requesting party permitted to file the

requested documents under seal, then, in the absence of a further order of the court, only the

parties, counsel of record and unrepresented parties, will have court access to the sealed

documents.

10. Challenges to a Confidential Designation. The designation of any material or

document as Confidential Information hereunder is subject to challenge by any party. Before

filing any motion or objection to a confidential designation hereunder, the objecting party

must meet and confer in good faith to resolve the objection informally without judicial

intervention. A party that elects to challenge a confidential designation may file and serve

a motion that identifies the challenged material and sets forth in detail the basis for the


                                          7
challenge. The burden of proving the necessity of a confidential designation remains with

the party asserting confidentiality. Until the court rules on the challenge, all parties must

continue to treat the materials as Confidential Information under the terms of this Order. A

producing party may waive or choose to remove the confidentiality designation which it has

asserted hereunder.

11. Use of Confidential Information at Trial or Hearing. Nothing in this Order will be

construed to affect the use of any document, material or information at any trial or hearing

in connection with this action and/or the Kansas action. A receiving party that intends to

present or that anticipates that another party may present Confidential Information at a

hearing or trial must bring that issue to the attention of the court and the other parties without

disclosing the Confidential Information other than as allowed by the court or this Order. The

court may thereafter make such orders as are necessary to govern the use of such information

at the hearing or trial.

12. Obligations on Conclusion of Litigation.

        (a) Order Remains in Effect. Unless otherwise agreed or ordered, all provisions of

        this Order will remain in effect and continue to be binding after conclusion of the

        litigation.

        (b) Return of Confidential Documents. Within sixty days after this litigation

        concludes by settlement, final judgment or final order, including all appeals, all

        documents designated as containing Confidential Information, including copies as

        defined above, must be destroyed or returned to the party who previously produced

        the document unless the document has been offered into evidence or filed without


                                            8
       restriction as to disclosure.

       (c) Retention of Litigation File and Work Product. Notwithstanding the above

       requirements to return or destroy documents, counsel of record may retain all of their

       files from this litigation, including, but not limited to, pleadings, correspondence,

       discovery requests and responses, expert disclosures, transcripts, and work product,

       whether or not such files refer to or include any designated Confidential Information

       from this litigation. Those files and work product will continue to be confidential

       under this Order. An attorney may use his or her own work product in subsequent

       litigation provided that its use does not disclose Confidential Information.

13. Order Subject to Modification. This Order is subject to modification by the court on

its own motion or on motion of any party or any other person with standing concerning the

subject matter. The Order must not, however, be modified until the parties have been given

notice and an opportunity to be heard on the proposed modification.

14. No Prior Judicial Determination. This Order is entered based on the representations

and agreements of the parties and for the purpose of facilitating discovery. Nothing in this

Order will be construed or presented as a judicial determination that any document or

material designated as Confidential Information by counsel or the parties is entitled to

protection under N.D.C.C. Ch. 47-25.1 or otherwise until such time as the court may rule on

a specific document or issue.

15. Persons Bound by Protective Order. This Order will take effect when entered and is

binding upon all counsel of record and their law firms, the parties, and persons made subject

to this Order by its terms.


                                         9
16. Jurisdiction. The court’s jurisdiction to enforce the provisions of this Order will

terminate on the final disposition of this case. But a party may file a motion to seek leave to

reopen the case to enforce the provisions of this Order.

17. Applicability to Parties Later Joined. If additional persons or entities become parties

to this lawsuit, they must not be given access to any Confidential Information until they

execute and file with the court their written agreement to be bound by the provisions of this

Order.

18. Protections Extended to Third-Party’s Confidential Information. The parties agree

to extend the provisions of this Protective Order to Confidential Information owned,

generated, or produced in this case by a third party, if timely requested.

19. Confidential Information Subpoenaed or Ordered Produced in Other Litigation.

If a receiving party is served with a subpoena or an order issued in other litigation that would

compel disclosure of any material or document designated in this action as Confidential

Information, the receiving party must so notify the producing party, in writing, immediately

and in no event more than three business days after receiving the subpoena or order. Such

notification must include a copy of the subpoena or court order. The receiving party also

must immediately inform in writing the party who caused the subpoena or order to issue in

the other litigation that some or all of the material covered by the subpoena or order is the

subject of this Order. In addition, the receiving party must deliver a copy of this Order

promptly to the party in the other action that caused the subpoena to issue. The purpose of

imposing these duties is to alert the interested persons to the existence of this Order and to

afford the producing party in this case an opportunity to try to protect the Confidential


                                          10
Information in the court from which the subpoena or order issued. The producing party who

designated the information as Confidential Information bears the burden and the expense of

seeking protection in that court of its Confidential Information, and nothing in these

provisions should be construed as authorizing or encouraging a receiving party in this action

to disobey a lawful directive from another court. The obligations set forth in this paragraph

remain in effect while a party has in its possession, custody or control Confidential

Information designated by another party to this case.

20. Inadvertent Disclosure of Confidential Information Covered by Attorney-Client

Privilege, Work Product or Other Confidentiality Restriction. The inadvertent disclosure

or production of any information or document that is subject to an objection on the basis of

attorney-client privilege or work-product protection or another confidentiality restriction,

including, but not limited, to information or documents that may be considered Confidential

Information under the Protective Order, will not be deemed to waive a party’s claim to its

privileged or protected nature or estop that party or the privilege holder from designating the

information or document as attorney-client privileged or subject to the work product doctrine

at a later date. Any party receiving any such information or document must return it upon

request to the producing party. Upon receiving such a request as to specific information or

documents, the receiving party must return the information or documents to the producing

party within five days, regardless of whether the receiving party agrees with the claim of

privilege and/or work-product protection and/or other confidentiality restriction Disclosure

of the information or document by the other party prior to such later designation will not be

deemed a violation of the provisions of this Order. Notwithstanding the foregoing, counsel


                                          11
for the receiving party may temporarily, pending decision of the court or other resolution by

the parties, retain one copy of the documents and/or information at issue, if counsel for the

receiving party advises the producing party that the receiving party intends to dispute the

protected nature of the information or documents, and proceeds promptly to contest the

designation in the manner described hereunder.

Dated this 15th day of July, 2019.

                                              /s/ Clare R. Hochhhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court




                                         12
